  Case 3:19-cv-01184-K Document 10-1 Filed 06/03/19                 Page 1 of 1 PageID 49



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 TACTUS TECHNOLOGIES LLC,
                                                   Case No. 3:19-cv-1184-K
                        Plaintiff,
 v.                                                PATENT CASE

 ZTE (USA) INC.,                                   JURY TRIAL DEMANDED

                        Defendant.


                       [PROPOSED] ORDER GRANTING
                UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                       ANSWER OR OTHERWISE PLEAD

       Upon consideration of Plaintiff Tactus Technologies LLC’s Unopposed Motion for

Extension of Time to Answer or Otherwise Plead.

       IT IS ORDERED that Defendant ZTE (USA) Inc. is hereby granted an extension of time

up to and including July 22, 2019, in which to move, answer, or otherwise respond to the

Complaint filed in this action by Plaintiff Tactus Technologies LLC.


On this ____ day of ________ 2019.                   /s/________________________
                                                               Ed Kinkeade
                                                         United States District Judge




                                               1
